         Case 1:19-cr-00651-LTS Document 807 Filed 08/19/21 Page 1 of 2




UNITED STATES DISTR1CT COURT
SOUTHERN DISTRICT QF NEW YORK
                                                      ----------x
UNITED STATES OF AMERICA

                                                                        wêrvER oF RlGHrro       BE,PRE9.E!!J
                                                                        AT CRIMINAT PROCEEDING

 NIKOLAOS   LIMBERATOS,                    ,                               1s-cR-6s1 (LTS)

                                               ::l:11111.. "-
check Prqcç   gd I ne !hnl.åp,p_l   iep_




        Conference

        lamawarethatlhavebeenchargedinanindictmentwithviolationsoffederallaw, lunderstand
        that I have a right to be present at all conferences concerning thls indlctment that are held by a
        judge ln the Southern District of New York, unless the conference involves only a question of law,
        I understand that at these conferences the judge may, among otherthings, 1) set a schedule for
        the case lncluding the date at whlch the trlal will þe held, and 2) determine whether, under the
        Speedy Trial Act, certain periods of time should be properly excluded in setting the time by which
        the trial mt,tst ocr:t.rr. I have cliscrsspd these issues with my attorney and wish to give up my right
        toappearinpersonbeforethejudgeattheconference. Bysigningthisdocument,lalsowishto
        advise the court that I willingly give up any rlght I might have to have my attorney next to me at
        the conference so long as the following conditions are met. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
        want the ability to speak privately with my attornêy at any tìme during the proceeding lf I wish to
        do so.




Date
                  Signature of Defendant


                 ì"rì KqUAÐs                   \¡'"4YenqleS
                  Print Name



I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the
indictment, my cllent's rights to attend and participate in the crimlnal proceedings encompassed by thls
waiver, and this waiver form, I affirm that my client knowingly and voluntarily consents to the proceedings
being held with my client and me both participating remotely.
        Case 1:19-cr-00651-LTS Document 807 Filed 08/19/21 Page 2 of 2




Datel
                  nature of   D     Counsel




                Print Name
                              -Ll

Addendum for a defendant who requlres servlces of an lnterpreter:

I used the services of an interpreter to discuss these lssues with the defendant. The lnterpreter also
translated thls document, ln its entlrety, to the defendant before the defendant signed it. The
interpreter's name is:




Date
                 Signature of Defense Counsel




                /s/ Laura Taylor Swain
Accepted:
               Slgnature ofJudge
               Date:   8/19/2021




                                                  2
